Case: 3:20-mj-00444-SLO Doc #: 1 Filed: 09/18/20 Page: 1 of 4 PAGEID #: 1

AO 91 (Rey. 08/09) Criminal Complaint ‘
UNITED STATES DISTRICT COURT: <2. cis

for the Senki
eO20SEP 18 A

Southern District of Ohio M IQ: 28

United States of America
Vv.

DAVONTE HALL Case No. 3:20MJ444

 

Defendant(s)
CRIMINAL COMPLAINT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of 9/16/2020 in the county of Montgomery in the
Southern District of Ohio , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. s. 922(g)(1)&924(a)(2) felon in possession of a firearm

This criminal complaint is based on these facts:

See Attached Affidavit of Timur J. Housum

& Continued on the attached sheet, Ay. 5 7

Complainant's signature

 

Timur J. Housum , TFO of the FBI

Printed name and title

Sworn to before me and signed in my presence.

On 2 Bcd:
Date: 9/18/20 \

 

Judge's signature

City and state: Dayton, Ohio Sharon L. Ovington, US Magistrate Judge

Printed name and title
Case: 3:20-mj-00444-SLO Doc #: 1 Filed: 09/18/20 Page: 2 of 4 PAGEID #: 2

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Special Agent Timur J. Housum (“Affiant”), being duly sworn, depose and state the following:

l. I have been employed with the Bureau of Alcohol, Tobacco, Firearms and
Explosives (ATF) since July of 2015. As a part of my training with the ATF, I graduated from
the Federal Law Enforcement Training Center, Criminal Investigator School, located in Glynco,
Georgia. I graduated from the ATF Special Agent Basic Training Academy, located in Glynco,
Georgia, in February of 2016. I am currently assigned to a Violent Offender Crime Task Force
that investigates criminal organizations in the Southern Judicial District of Ohio. Prior to my
employment with ATF, I was an Officer with the Uniformed Division of the United States Secret
Service and was employed in this position from February of 2011 through July of 2015 where I
received additional training. I have been involved in numerous investigations of Federal firearms
and narcotic violations. These investigations have resulted in the arrest and conviction of
criminal defendants.

2. I make this affidavit in support of a criminal complaint and arrest warrant for
Davonte HALL, for violations of 18 U.S.C. § 922(g)(1).

3. 18 U.S.C. § 922(g)(1) ) prohibits any person who has previously been convicted
of a felony offense—i.e., an offense punishable by imprisonment for a term exceeding one
year—from possessing any firearm or ammunition in and affecting interstate commerce.

4, I make this affidavit from personal knowledge based on my participation in this
investigation, including witness interviews and reports by myself and/or other law enforcement
agents, communications with others who have personal knowledge of the events and
circumstances described herein, and information gained through my training and experience.
The information outlined below is provided for the limited purpose of establishing probable
cause and does not contain all details or all facts of which I am aware relating to this
investigation.

>. On or about September 16, 2020, Dayton Police Officers were advised over the
radio by dispatch of a suspicious vehicle at Palisades Drive and Embassy Place. Montgomery
County Deputy crews advised that this vehicle was a vehicle of interest to the Dayton Police
Department for ties to several fleeing and eluding incidents from marked Dayton Police
Department road crews. The vehicle was further described as a black 2020 Toyota Rav 4 with
Washington state tag of BSM6380 (herein after referred to as SUSPECT VEHICLE).

6. As marked Police road crews arrived to the area, they were advised over the radio
that the SUSPECT VEHICLE was leaving the area of Palisades Drive and Embassy Place.
Dayton Police Department road crews observed the vehicle turning into the Kroger parking lot
located near the intersection of North Dixie Drive and Needmore Road. The vehicle was
observed maneuvering its way around other Montgomery County deputy cruisers in an attempt
to elude them and in doing so struck a deputy’s marked cruiser. The SUSPECT VEHICLE then
Case: 3:20-mj-00444-SLO Doc #: 1 Filed: 09/18/20 Page: 3 of 4 PAGEID #: 3

led Montgomery County Deputy marked cruisers and Dayton Police Department marked cruisers
on a high speed pursuit. Prior to being disabled by marked police cruisers the SUSPECT
VEHICLE was observed driving on the rim of a tire and had driven several miles into oncoming
traffic in an attempt to elude law enforcement. The SUSPECT VEHICLE was boxed in near the
intersection of Shoup-Mill Road and Riverside Drive.

Vs Law enforcement made contact with the driver later identified as Davontae
HALL, and observed him reaching down towards his waistband and the floorboard. Law
enforcement placed HALL in custody without incident and observed in the floorboard of the
driver compartment of the vehicle a black Glock pistol with an extended magazine and a cellular
phone. The vehicle was towed to the Dayton Police Department evidence garage per policy for
further processing upon the execution of a state search warrant.

8. HALL was transported to the Dayton Police Department safety building, located
at 335 West Third Street, Dayton, OH for questioning. Dayton Police Department Detectives
Anthony Sawmiller and Nathan Via conducted an interview of HALL. The interview was audio
and video recorded. Prior to the interview Det. Via administered Miranda warning via recitation
of Dayton PD Form F-300, Revision 7-86 Miranda Warning Right Waiver. HALL stated he
understood his rights and voluntarily waived his rights and, in response to question, stated, in
summary and not verbatim, as follows;

9, HALL stated he had rented the SUSPECT VEHICLE for $150.00 dollars earlier
that day. HALL stated he was at his sister’s residence earlier that night. HALL further explained
to detectives he had driven away from her residence in the SUSPECT VEHICLE when he
observed a marked police cruiser behind him. When asked why he did not pull over for the
police, HALL stated he fled because he did not have a driver’s license. HALL further stated the
firearm located in the vehicle was his because HALL’s girlfriend had a crazy ex-boyfriend that
was trying to shoot them. HALL further identified the firearm as a Glock 26, with an extended
magazine and stated the magazine held 30 rounds. HALL stated to detectives he knew how to
shoot a gun, but had not shot this gun yet. HALL stated he knew he was not allowed to possess a
firearm due to his criminal history for assaulting a police officer when he was 19.

10. Your affiant conducted a criminal record check related to HALL. The records
check revealed that HALL has been previously convicted of an offense punishable by greater
than one year in prison based on a review of certified conviction documents. Specifically, HALL
was convicted in Montgomery County, Ohio, Common Pleas Court Case Number 2012 CR
03813, for Assaulting a Police Officer (F4).

11. Your affiant contacted S/A Chris Reed, an ATF Interstate Nexus agent who
confirmed the listed firearms: a Glock, model 26, 9mm caliber pistol bearing serial number
WYMO076 was made outside of the state of Ohio.

12. _ Based on the aforementioned facts, I respectfully submit that there is probable
cause to believe that on or about September 16, 2020, in the Southern District of Ohio, Davonte
Case: 3:20-mj-00444-SLO Doc #: 1 Filed: 09/18/20 Page: 4 of 4 PAGEID #: 4

HALL, the defendant, possessed a Glock model 26, 9mm caliber pistol bearing serial number
WYM076 with accompanying ammunition, in violation of 18 U.S.C. § 922(g)(1).

Further affiant sayeth naught.

Timur J. Housum

Special Agent, ATF
Cincinnati, Ohio

Subscribed and sworn to before me on this 18 th day of September 2020.

hae 3? Daghe=

Sharon L. Ovington
United States Magistrate Judge
